Citation Nr: 0518229	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for disc disease of the 
cervical spine and cervical myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had approximately three years of active service, 
including periods of service from September 1971 to September 
1973, January 1985 to May 1985, and January 1991 to July 
1991.  The veteran also served with the Puerto Rico National 
Guard from February 1975 through February 1996, with periods 
of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The RO denied service connection for a psychiatric disability 
(specifically anxiety neurosis) in a May 1974 rating decision 
and properly notified the veteran, who did not initiate an 
appeal of that decision.  The rating decision of May 1974 is 
final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 3.104, 
19.118, 19.153 (1973) (currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004)).  The current claim of service connection for a 
psychiatric disability includes a claim that disability is 
due to a service-connected back disability.  That matter was 
not addressed in the May 1974 determination and the current 
claim is considered a new claim.  

For the reasons discussed below, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record reflects that the veteran had nearly 3 years of 
active service and more than 20 years of service in the 
National Guard.  On review of the claims folder, there are 
only a few medical records that have been obtained for the 
latter two periods of active duty and the more than 20 years 
of service in the National Guard.  

The Board also notes that the veteran has not undergone a VA 
examination in connection with his claim for service 
connection for a psychiatric disorder.  Pursuant to the VCAA, 
a medical opinion should be obtained if the evidence shows 
the presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: 
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury or disease in service,...; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  66 Fed. Reg. 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant a VA examination.  
In this regard, the veteran has a current diagnosis of a 
psychiatric disorder.  According to an July 2002 medical 
statement from E. J. Olivo, M.D., the veteran suffers from an 
affective condition compatible with delayed initial dysthymic 
disorder.  Dr. Olivo noted that he had treated the veteran 
since March 1999.  His treatment records were not associated 
with the claims folder.  The veteran claims that his 
psychiatric disability is related to his service-connected 
lumbar myositis.   As such, an examination to determine the 
etiology of any psychiatric disorder is necessary.

Accordingly, the case is remanded as follows:

1.	After obtaining the necessary 
authorization from the veteran, the RO 
should obtain the veteran's complete 
treatment folder from March 1999 to 
present from E.J. Olivo, M.D., and 
associate it with the claims folder.

2.	An appropriate official at the RO 
should request medical records for the 
veteran's second and third periods of 
active duty and for his service with 
the National Guard (755th MP Co Arecibo 
Puerto Rico 00612) from the U.S. Army 
Reserve Personnel Center, 9700 Page 
Boulevard, St. Louis, MO 63132 or 
other appropriate source.  Any records 
obtained should be associated with the 
claims folder.

3.	Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The veteran's claims 
folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction 
with the examination.  The examiner 
should indicate whether the veteran 
currently has a psychiatric 
disability.  If so, the examiner 
should provide an opinion, based on a 
review of all the evidence, as to 
whether there is a 50 percent 
probability or greater that any 
psychiatric disability is related to 
the veteran's active service or 
secondary to his service-connected 
lumbar myositis.  All findings, and 
the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report.  

4.	After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for a 
psychiatric disorder or cervical spine 
disorder is warranted.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


